SO ORDERED.

SIGNED this 22nd day of April, 2021.




____________________________________________________________________________



                                  PUBLISHED

             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS


IN RE:

RANDY L. ROBINSON                             Case No. 20-11471
                                              Chapter 11
                       Debtor.



              ORDER DENYING UNITED STATES TRUSTEE’S
                  MOTION TO DISMISS FOR CAUSE


      The United States Trustee (UST) filed a motion to dismiss debtor’s

Chapter 11 Subchapter V small business case for cause, citing gross

mismanagement of the estate by debtor’s post-petition, pre-confirmation

gambling under 11 U.S.C. § 1112(b)(1) and (b)(4)(B). Debtor played slot

machines and lost $4,000 during the month after he filed his bankruptcy

case. The motion is denied because this did not constitute gross

                                                                           1

             Case 20-11471    Doc# 72   Filed 04/22/21   Page 1 of 24
mismanagement under the circumstances here, and because where debtor

gambled post-petition income from his salary prior to confirmation, that

salary was not property of the estate in this Subchapter V case. 1

       Jurisdiction

       A motion to dismiss a chapter 11 case for cause arising under 11 U.S.C.

§ 1112(b) concerns the administration of the case and is a core proceeding

over which this Court has subject matter jurisdiction. 2

       Findings of Fact

       A. Background and Confirmation of Robinson’s Amended Plan
          and Related Plans

       Debtor Randy Robinson and debtor Ricky Brock, in a separate

Subchapter V small business case, own and operate a funeral home business,

Countryside Funeral Home, LLC, each holding one-half of the membership

units of Countryside. Robinson is the managing member of the limited

liability company. Countryside operates in Fredonia, Kansas and in several

nearby communities in southeast Kansas. Robinson and Brock personally

guaranteed a Countryside loan from Live Oak Banking (the Bank), the

primary secured lender of Countryside. As a result of expanding its



1 The United States Trustee, Ilene J. Lashinsky, appeared by Christopher T. Borniger. The
debtor Randy L. Robinson appeared in person and by his attorney Mark J. Lazzo. The
Subchapter V trustee Rob Messerli also appeared.
2 See 28 U.S.C. § 157(b)(2)(A); 28 U.S.C. §§ 157(b)(1), 1334, and Amended Standing Order of

Reference, D. Kan. S.O. 13-1 (June 24, 2013).
                                                                                          2

               Case 20-11471     Doc# 72     Filed 04/22/21   Page 2 of 24
operations too quickly, Countryside’s mortgage payment owed to the Bank

had increased $5,000 between 2014 and 2020. It also incurred substantial

real estate and priority tax liabilities for unpaid FICA and FUTA taxes.

      On March 16, 2020 Countryside filed a Chapter 11 case in this division

to reorganize its debts and downsize its operations, continuing to operate the

business as the debtor-in-possession. 3 Countryside filed its initial disclosure

statement and plan of reorganization on September 11, 2020 and after the

Bank objected, filed an amended disclosure statement and plan of

reorganization on October 22, 2020. The Court confirmed Countryside’s

amended plan of reorganization on December 11, 2020 and entered the final

decree on February 3, 2021. At confirmation, the Bank held a secured claim

of approximately $1.2 million and an unsecured claim of some $1.9 million.

      As Countryside neared confirmation of its plan, Messrs. Brock 4 and

Robinson 5 filed individual Chapter 11 cases under Subchapter V of the Small

Business Reorganization Act on December 2, 2020. They each remained as

debtors in possession. Separate Subchapter V trustees were appointed in

each case. Their personal bankruptcies were driven by their personal

guarantees of the Bank’s loan and several years of unpaid income taxes. The




3 Case No. 20-10330.
4 Case No. 20-11470.
5 Case No. 20-11471.


                                                                                   3

               Case 20-11471   Doc# 72   Filed 04/22/21   Page 3 of 24
two largest creditors in both cases are the Bank, who has an unsecured claim

in excess of $1.9 million for Brock’s and Robinson’s personal guaranty of the

Countryside loan obligations, and the Internal Revenue Service and state

taxing authorities, who have substantial secured, priority, and unsecured tax

claims for unpaid income taxes and penalties for years 2015-2019.

       Brock and Robinson filed similar plans of reorganization on February

19, 2021. They filed amended plans on March 1, adding article 9 to address

discharge. 6 Both plans were duly noticed on March 2 with deadlines to object

to confirmation and to vote to accept or reject the amended plans, setting a

confirmation hearing for the first week in April.

       In Robinson’s case, no creditors objected to confirmation of his amended

plan. No creditors voted to accept or reject the plan. 7 One day prior to the

objection deadline, the United States Trustee (UST) filed an objection to

confirmation asserting under § 1129(a)(3) that Robinson’s plan was not

proposed in good faith on the basis that he “concealed prolific gambling” pre-

and post-petition. 8 Confirmation of the Robinson and Brock plans were heard

at a video confirmation hearing on April 7, due to the COVID pandemic.




6 Brock case, doc. 41; Robinson case, doc. 44.
7 Robinson case, doc. 62.
8 Doc. 57.


                                                                                 4

                Case 20-11471      Doc# 72       Filed 04/22/21   Page 4 of 24
Brock’s amended plan was confirmed as consensual. 9 The Court’s ruling on

confirmation of Robinson’s amended plan will be addressed in a separate

order, at which time the Court will discuss the relevant evidence and

confirmation issues in more detail. 10


       B. Robinson’s Post-petition Gambling and the UST’s Motion to
          Dismiss for Cause

       As noted above, Robinson filed his Subchapter V case on December 2,

2020. 11 He remained in control of the property of the estate and continued to

operate his business as the debtor-in-possession. Countryside pays Robinson

a monthly salary of about $6,500. 12 Rob Messerli was appointed the

Subchapter V trustee pursuant to § 1183(a). Robinson appeared before the

UST for a § 341 meeting of creditors on December 29, 2020. He provided his

2018 and 2019 tax returns to the UST. 13 Because Mr. Messerli did not attend

the meeting it was continued to January 13, 2021 to allow him to review the

recording of the meeting and ask any questions he had for Robinson. Messerli


9 See § 1191(a). The UST agreed that Brock’s plan was a consensual plan, though only a
single unsecured creditor cast an accepting ballot. See Brock case, doc. 49. The
confirmation order was entered on April 19. Doc. 57.
10 Due to the 15-day time constraint on deciding the motion to dismiss under § 1112(b)(3),

and the potential for dismissal of the case, the Court determined that it would consider the
UST’s motion to dismiss separately and issue this Order first.
11 Robinson amended his petition the next day to elect Subchapter V of Chapter 11. See Doc.

9.
12 In December 2020, Robinson was being paid $3,009 bi-weekly by Countryside, which

calculates to $6,519 per month. See Trial Ex. 4. That figure is consistent with Robinson’s
monthly take-home pay as reported on Schedule I. See Doc. 1, pp. 35-36.
13 Trial Ex. 1 and 2.


                                                                                          5

               Case 20-11471      Doc# 72    Filed 04/22/21    Page 5 of 24
had no follow-up after his review and the meeting was concluded on January

13. The Court convened an initial status conference pursuant to § 1188(a) on

January 21, at which the UST and trustee Messerli appeared and raised no

concerns. Debtor’s counsel advised that the plan would be timely filed and

would be a consensual plan. 14 The Court set the scheduling deadlines in the

case and it was continued to March 18 for the next status conference.

       On January 27, Robinson filed his December 2020 monthly operating

report. 15 He disclosed “casino” entries on the cash receipts and cash

disbursements schedule. He attached his checking account statement from

FirstOak Bank dated January 3, 2021 to the report. That statement disclosed

a series of post-petition withdrawals for the “Ramona Casino” in Ramona,

Oklahoma in the amount of $2,003 twice on December 22, and $2,003 twice

on December 31. Robinson testified that he played slot machines with the

$8,000 and lost $4,000. He deposited the remaining $4,000 back into the

account.

       The December 2020 operating report triggered an e-mail inquiry by the

UST to debtor’s counsel on February 10 regarding the Ramona casino

transactions. 16 Debtor’s counsel responded on February 16 explaining that

the majority of the funds were used to gamble on slot machines and net funds


14 See Doc. 24, Debtor’s Subchapter V Status Report pursuant to § 1188(c).
15 Doc. 36 (admitted at trial as Trial Ex. 4).
16 Trial Ex. A.


                                                                               6

               Case 20-11471      Doc# 72    Filed 04/22/21    Page 6 of 24
of $4,000 were deposited back into the account on December 30, 2020. The

UST then replied that debtor’s 2018 and 2019 tax returns showed gambling

income and offset “expenses,” and questioned Robinson’s answer to question

15 on the statement of financial affairs (SOFA) that he had no gambling

losses in 2020. Debtor’s counsel again followed up with Robinson who advised

on February 26 that his 2020 tax return “will show $95,930.50 gambling

income and offset expenses.” 17

       That same day, counsel instructed his staff to prepare an “amendment

to schedules” to disclose the gambling losses for 2020. A month later,

Robinson’s amended response to question 15 on the SOFA reflecting the 2020

gambling loss was filed. 18 The amendment did not amend Robinson’s SOFA

answers to questions 4 or 5.

       On March 18, at a previously scheduled status conference, the UST

announced that it had just that morning filed a motion to dismiss the case for

cause under § 1112(b), claiming Robinson “gambled more than $14,000 in

estate funds and lost most of it” in his first month as a Chapter 11 debtor,

constituting gross mismanagement of estate funds. 19 The quoted statement

was not entirely accurate because the gambling encompassed both pre-

petition and post-petition gambling activity.


17 Id.
18 Doc. 58.
19 Doc. 49.


                                                                               7

              Case 20-11471    Doc# 72   Filed 04/22/21   Page 7 of 24
      Robinson objected to dismissal. 20 He pledged not to gamble while in

Chapter 11 and noted that in any event he would not have income to gamble

due to the substantial plan payments he would have upon confirmation of his

plan. 21 On March 30, the UST filed its lack of good faith objection to

confirmation of debtor’s amended plan, based upon Robinson’s alleged

concealment of pre- and post-petition gambling. 22

      None of Robinson’s creditors joined in the UST’s motion to dismiss or

objected to confirmation. None appeared for the evidentiary hearing. Since

the UST’s motion to dismiss was based on the same gambling activity and

disclosures by Robinson as raised in the UST’s objection to confirmation, the

Court set both matters for evidentiary hearing on April 7. At the hearing, the

UST, Subchapter V trustee, and Robinson all agreed to present the evidence

relating to confirmation, the UST’s objection to confirmation, and the UST’s

motion to dismiss simultaneously.

      Robinson is single with no dependents. He is the funeral director for

Countryside. He considers himself a recreational gambler. He frequents a

casino in Ramona, Oklahoma, about an hour drive from his home, to play

quarter slots, and has done so for several years. The Ramona casino does not


20 Doc. 53.
21 He estimated his monthly plan payments would be around $6,000, including not only his
monthly payments to creditors but also administrative expenses, yet to be determined, of
the Subchapter V trustee, his attorney’s fees, and his accountant.
22 Doc. 57.


                                                                                       8

               Case 20-11471     Doc# 72    Filed 04/22/21   Page 8 of 24
offer table games. He denied that he was a professional gambler or that he

gambled privately. 23 Robinson used his salary from Countryside to gamble

and the Court heard no evidence that he gambled pre- or post-petition with

Countryside assets. Robinson denied that he filed bankruptcy because of

gambling. 24

       Robinson’s tax returns are prepared by his accountant. He provided to

his accountant W-2G Forms of his gambling winnings. 25 On his 2018 federal

tax return, Robinson reported prepetition gambling income from “W-2G” of

$250,234 and the same number on itemized deductions for gambling losses. 26

On his 2019 federal tax return, he reported gambling income from “W-2G”

and deducted gambling losses, both in the amount of $185,674. 27 Robinson

testified incredibly that his actual losses exactly equaled his winnings in both

years, as well as in 2020. The Court is dubious of this claim, but otherwise

found debtor’s testimony to be credible and forthcoming. He did not state, nor

was he asked, whether he kept records of his losses, what those records were,

and whether he supplied loss records to his accountant. He was very clear



23 When asked on direct examination if he had any casino markers, Robinson said he did
not know what a marker was.
24 The Ramona casino was not scheduled as a creditor.
25 The casino issues a Form W-2G if the gambler receives $1,200 or more in winnings from

slot machines. It is reported as “other income” on Schedule 1 (Form 1040). Gambling losses
can be deducted as an itemized deduction, but only to the extent of winnings. See
https://www.irs.gov/forms-pubs/about-form-w-2-g (last viewed April 14, 2021).
26 Trial Ex. 1, p. UST000008, line 21, and p. UST000011, line 16.
27 Trial Ex. 2, p. UST000071, line 8, and p. UST000072, line 16.


                                                                                         9

               Case 20-11471     Doc# 72     Filed 04/22/21   Page 9 of 24
that he provided the Form W-2Gs to his accountant and the tax returns

themselves support that.

      There were repeated references by counsel during the hearing about

how the tax code does not allow deductions for gambling losses in excess of

winnings. The Court suspects that Robinson’s testimony about his winnings

equaling his losses was simply a recognition that the tax code did not allow

him to claim or deduct gambling losses in excess of gambling winnings. 28 In

any event, the gambling income was completely offset, resulting in much less

taxable income. 29 Regardless, the salient point is that Robinson reported

prepetition gambling on his 2018 and 2019 tax returns and provided those

returns to the UST as part of the § 341 process.

      At trial, Robinson testified that he did not intend to hide his gambling,

and was unaware he could not gamble post-petition until the issue arose after

he filed his December operating report. He was not told by the UST at the §

341 meeting that gambling was prohibited while in bankruptcy, despite the

fact that he had provided two years of tax returns, showing his gambling

winnings and losses. Robinson pledged not to gamble while in Chapter 11 and

offered to increase payments to the general unsecured creditor class by the




28See 26 U.S.C. § 165(d).
29For 2018, Robinson’s taxable income was $133,556. Trial Ex. 1, p. UST000007, line 10.
For 2019, Robinson’s taxable income was $92,808. Trial Ex. 2, p. UST000069, line 11b.
                                                                                          10

              Case 20-11471     Doc# 72     Filed 04/22/21   Page 10 of 24
$4,000 lost gambling post-petition in December. He testified he has neither

been to the Ramona casino, nor gambled since December.

       The only other witness called at the April 7 hearing was Mr. Messerli,

the Subchapter V trustee. Messerli did not know of Robinson’s gambling

activity until the December operating report was filed. He believed gambling

poses a “significant risk,” and that past gambling is material to Robinson’s

ability to carry out the plan, because gambling can be addictive. Messerli

conceded that was his “belief,” and he had no evidence that Robinson had an

addiction. Messerli didn’t talk to Robinson’s creditors about the gambling,

and he did not conduct any investigation of Robinson’s gambling activity or

management of his financial matters after the gambling came to light or after

the UST filed its motion to dismiss. On cross-examination, Messerli admitted

that the plan was feasible and that Robinson deserved a chance to try to

perform his plan, provided an additional $4,000 would be paid to the class of

unsecured creditors to cover the post-petition gambling loss.


       Analysis

       A. Does Cause Exist to Dismiss the Case?

       The UST, as the movant, bears the burden of proving by a

preponderance of the evidence that cause exists for dismissal. 30 Upon a


30In re Woodbrook Associates, 19 F.3d 312, 317 (7th Cir. 1994) (citations omitted); In re
Sunnyland Farms, Inc., 517 B.R. 263, 266 (Bankr. D. N.M. 2014).
                                                                                            11

               Case 20-11471      Doc# 72    Filed 04/22/21    Page 11 of 24
showing of cause, § 1112(b)(1) provides that the Court shall dismiss the case

or convert it to Chapter 7, whichever is in the best interests of creditors and

the estate. 31 The Court has broad discretion in determining whether to

dismiss or convert, but is governed by the statute’s best interests test. 32

Whether cause exists is a threshold issue. 33

          1. Was There Gross Mismanagement of the Estate?

       “Cause” is not specifically defined by the Bankruptcy Code. The current

version of § 1112(b)(4) enumerates some sixteen causes for dismissal, though

the list is not exhaustive and gambling is not among them. 34 Where, as

asserted here by the UST, the alleged cause is gross mismanagement of the

estate under subpart (b)(4)(B), the gross mismanagement must occur post-

petition. 35 Bankruptcy courts evaluate the grounds constituting “cause” for

materiality. 36




31 Section 1112(b)(1) applies to Subchapter V cases filed under the Small Business
Reorganization Act of 2019 (SBRA), 11 U.S.C. §§ 1181-1195. See § 1181(a) (noting
Bankruptcy Code provisions that do not apply in Subchapter V cases).
32 In re Woodbrook Associates, 19 F.3d 312, 316 (bankruptcy court not required to consider

alternatives to dismissal or conversion). Hall v. Vance, 887 F.2d 1041, 1044 (10th Cir. 1989)
(broad discretion standard).
33 In re Sunnyland Farms, Inc., 517 B.R. 263, 266.
34 Hall, 887 F.2d 1041, 1044; Frieouf v. United States (In re Frieouf), 938 F.2d 1099, 1102

(10th Cir. 1991), cert. denied, 502 U.S. 1091 (1992).
35 Sunnyland Farms, Inc., 517 B.R. 263, 267; In re Rent-Rite Super Kegs West Ltd., 484 B.R.

799, 809 (Bankr. D. Colo. 2012) (pre-petition gross mismanagement is not cause because
the estate is a post-petition entity).
36 Sunnyland Farms, Inc., 517 B.R. at 266-67 (citing In re Melendez Concrete Inc., No. 11-

09-12334 JA, 2009 WL 2997920, at *5 (Bankr. D. N.M. 2009)).
                                                                                          12

               Case 20-11471      Doc# 72    Filed 04/22/21    Page 12 of 24
       Here, the UST asserts gross mismanagement based on Robinson’s

excursion to the Ramona, Oklahoma casino to play slots in late December

2020, where debtor lost $4,000. 37 That gambling trip occurred postpetition

and may be cause for dismissal if it otherwise constitutes gross

mismanagement of the estate. It should be emphasized that because there is

no bankruptcy estate prior to filing, the gross mismanagement claim cannot

be based on Robinson’s pre-petition gambling or Robinson’s unpaid income

tax liabilities that accrued pre-petition. Neither of those are relevant to the

for-cause motion to dismiss. 38

       In In re Sunnyland Farms, Inc. the bankruptcy court addressed a for-

cause motion to convert on several grounds, including gross mismanagement

of the estate. With respect to gross mismanagement of the estate the court

stated:

       There is no evidence of mismanagement, let alone gross
       mismanagement, post-petition. Since bankruptcy proceedings
       began, Debtor has timely filed all monthly operating reports and
       has drafted and filed a plan of reorganization. Prudent
       management dictates that insurance be in place if possible, but
       here the estate has no money with which to pay insurance
       premiums. The Court finds that Petitioning Creditors have failed
       to prove post-petition gross mismanagement as specified in §
       1112(b)(4)(B). 39



37 Doc. 49.
38 Sunnyland Farms, Inc., 517 B.R. 263, 268 (stating that unpaid prepetition taxes are not
relevant in the cause analysis).
39 Id. at 267.


                                                                                         13

              Case 20-11471      Doc# 72    Filed 04/22/21    Page 13 of 24
Finding no cause, the Sunnyland court denied the motion and allowed the

case to proceed toward confirmation. 40

         Robinson has negotiated plan treatment with his primary creditors. He

provided his tax returns to the UST. He has appeared for status conferences.

He filed his plan and amended plan prior to the statutory 90-day deadline.

He has prepared and filed his monthly operating reports. A confirmation

hearing was held April 7. He continues to work as funeral director and

operate Countryside.

         Cases where cause has been found to dismiss or convert for gross

mismanagement are very different from the case here. In In re ARS

Analytical, LLC the creditor established cause to convert based in part on

gross mismanagement of the estate. In that case, the debtor’s chief operating

officer was not involved in and did not have a good grasp of the day-to-day

activities or operation of the company; he was only at the office one day per

month and delegated his duties without following up. Debtor could not

determine its own financial condition. 41 In Kingsway Capital Partners, LLC,

the bankruptcy court dismissed debtor’s Chapter 11 case sua sponte for gross

mismanagement where debtor’s principal used debtor funds to pay personal

expenses and several months into the case the nature of debtor’s business



40   Id. at 269.
41   433 B.R. 848, 864-65 (Bankr. D. N.M. 2010).
                                                                                14

                 Case 20-11471     Doc# 72    Filed 04/22/21   Page 14 of 24
and source of debtor’s income “remained elusive.” 42 No evidence of this type

was presented at the Robinson hearing. 43

          2. Does Post-petition Gambling Constitute Gross Mismanagement?

       The UST says it does. It cites In re Draiman for this proposition. 44

Draiman was an individual Chapter 11 case where the debtor engaged in

post-petition gambling and a creditor filed a motion to dismiss for cause

under § 1112(b), but that is where the similarity ends. The Draiman court

addressed the motion to dismiss for cause in three pages of the 51-page

opinion. 45 The motion to dismiss for cause was not based on post-petition

gambling or gross mismanagement under § 1112(b)(4)(B). The creditor’s

motion alleged two grounds of cause: failure to timely pay post-petition taxes

and file post-petition tax returns pursuant to § 1112(b)(4)(I); and unexcused

failure to timely satisfy any filing or reporting requirement under the Code

pursuant to § 1112(b)(4)(F). Neither cause had anything to do with post-

petition gambling.




42 549 B.R. 897, 904-05 (N.D. Cal. 2016).
43 See also In re Creech, 538 B.R. 245, 251 (Bankr. E.D. N.C. 2015) (no gross
mismanagement by debtors, operators of a greenhouse wholesale business, where nothing
in record indicated debtors took actions outside ordinary course of business, such as paying
prepetition debts or incurring debt without court approval, filing monthly reports without
close examination, or ineffectiveness of current management.)
44 450 B.R. 777 (Bankr. N.D. Ill. 2011).
45 Id. at 825-28.


                                                                                          15

              Case 20-11471      Doc# 72     Filed 04/22/21    Page 15 of 24
      The balance of the Draiman opinion addressed a creditor’s multiple

objections to confirmation of debtor’s fourth amended plan. It addressed post-

petition gambling in the context of an objection under § 1129(a)(3), which

requires that the plan be proposed in good faith. 46 As noted earlier in this

Order, the UST’s good faith objection to confirmation is preserved and will be

addressed separately in an opinion regarding confirmation of Robinson’s

amended plan to follow. In fairness to the UST’s citation to Draiman, the

Court’s independent research has found few Chapter 11 “gambling” cases,

probably because most Chapter 11 cases are not individual debtor cases.

Those that do address gambling seem to arise in the context of confirmation

objections, as in Draiman.

      Robinson cites to an unpublished Tenth Circuit Bankruptcy Appellate

Panel (BAP) Chapter 13 case that did involve a debtor’s post-petition

gambling, In re Wilkins, 47 but distinguishes it. The debtor appealed the

dismissal of her case for gambling while in bankruptcy. At the outset, three

key facts present in Wilkins are not present here. First, the confirmation

order required debtor to report to the Trustee any events affecting disposable

income that were not projected on Schedules I & J, and were received during




46Id. at 803-07.
47Wilkins v. Hamilton (In re Wilkins), No. KS-04-050, 2005 WL 1926413, 329 B.R. 358
(Table) (10th Cir. BAP Aug. 11, 2005)
                                                                                      16

              Case 20-11471     Doc# 72    Filed 04/22/21   Page 16 of 24
the pendency of the case. 48 Second, at the § 341 meeting, the trustee

instructed the debtor not to gamble during her case. Third, debtor’s counsel

was ordered to advise debtor that she “is not to expose her income to

gambling,” because any disposable income belonged to the bankruptcy

estate. 49 The bankruptcy court dismissed the case under § 1307 after debtor

gambled and then lied about it, committing perjury, and failed to devote all

her disposable income to the plan. The dismissal was for an abuse of the

provisions, purpose, or spirit of Chapter 13. On appeal, the debtor argued

that post-petition gambling is not an abuse of Chapter 13, that it is not illegal

to gamble in Kansas, and that it was improper for the trustee to investigate

her gambling activity. The BAP affirmed the dismissal, stating:

       The use of budgeted recreation funds for gambling would
       ordinarily not, without more, constitute an abuse of the provisions,
       purpose, or spirit of Chapter 13. But in this case, there is more: the
       Debtor committed perjury. “Chapter 13 requires the debtor ‘to be
       honest, forthcoming, truthful, and frank.’ Whether the debtor has
       been forthcoming with the bankruptcy court and the creditors is
       properly considered in deciding whether dismissal for lack of good
       faith is appropriate.” A bankruptcy court may dismiss a debtor's
       case because of perjury. 50

       Robinson did not budget recreation funds for gambling on Schedule J

and testified at trial that he would no longer be gambling while in

bankruptcy because after his plan payments begin, he would no longer have


48 A confirmation order has not been entered in Robinson’s case.
49 2005 WL 1926413, at *1.
50 Id. at *3.


                                                                                17

              Case 20-11471      Doc# 72     Filed 04/22/21   Page 17 of 24
disposable income with which to gamble. Robinson received no admonitions

against gambling post-petition. Though the 2018 and 2019 tax returns

disclosed significant pre-petition gambling income and losses, the record does

not show that the UST or the Subchapter V trustee cautioned Robinson

against post-petition gambling. Nor did the UST request the Court to order

the Subchapter V trustee to investigate debtor’s post-petition gambling or

alleged gross mismanagement. Among the duties of a Subchapter V trustee

are the duty to “investigate the acts, conduct, assets, liabilities, and financial

condition of the debtor, the operation of the debtor’s business . . . and any

other matter relevant to the case or to the formulation of a plan” and “file a

statement of any investigation . . . including any fact ascertained pertaining

to . . . misconduct, mismanagement, or irregularity in the management of the

affairs of the debtor . . . . 51

         No evidence was presented that Robinson lied about his post-petition

gambling. He disclosed it in his December operating report and promptly

responded to the UST’s inquiry about the Ramona casino transactions on the

bank statement attached to the operating report. Robinson has not engaged

in post-petition gambling since December of 2020. He has pledged not to




51   See § 1106(a)(3) and (4), as made applicable to Subchapter V trustees by § 1183(b)(2).
                                                                                              18

                 Case 20-11471      Doc# 72    Filed 04/22/21    Page 18 of 24
gamble while in bankruptcy and he has offered to increase the unsecured

creditor class distribution by the $4,000 lost gambling in December.

      Importantly, there was no showing that the alleged cause for dismissal

was in fact material. There was no showing of adverse impact to the estate

or its creditors.

      In sum, I am not persuaded that Robinson’s post-petition gambling

constitutes gross mismanagement and cause for dismissal on these facts.

Even if Robinson’s post-petition gambling somehow constituted gross

mismanagement of the estate, dismissal is not in the best interests of

creditors. Dismissal of Robinson’s case could well negatively impact the

successful completion of the plans of reorganization in the related bankruptcy

cases of his partner Ricky Brock and the reorganization of the Countryside

funeral business. Robinson continues to actively participate in the day-to-day

operations of Countryside. There is no evidence Robinson is mismanaging

Countryside. Brock and Robinson remain liable on the $1.9 million claim of

Live Oak Bank for their personal guaranty of the Bank’s claim. Both debtors’

plans provide for payment on the Bank’s unsecured claim, which together

with taxing authorities’ unsecured income tax claims, comprise the largest

amount of claims in the class of general unsecured creditors. 52 Robinson’s



52In Robinson’s case, the amount of the Live Oak Bank guaranty and unsecured tax claims
are approximately $1,972,166 of the general unsecured class totaling approximately
                                                                                     19

              Case 20-11471     Doc# 72   Filed 04/22/21   Page 19 of 24
amended plan provides for full payment of the secured claims and priority

tax claims. Absent a plan of reorganization, those creditors would enforce

their liens against Robinson’s property and the unsecured creditors would

likely be left with nothing for their claims.

      No creditors apparently thought the December loss of $4,000 was

material, and none opposed confirmation of Robinson’s amended plan or

voted to reject his amended plan. Nor did creditors oppose or reject Brock’s or

Countryside’s amended plans; those plans have been confirmed. Robinson’s

amended plan is structured similarly to Brock’s. There is a reasonable

likelihood that a plan will be confirmed within a reasonable period of time in

Robinson’s case, too.

      As for Robinson’s $4,000 post-petition gambling loss, gambling in itself

is not forbidden by the Bankruptcy Code and is a lawful activity in Kansas.

After receiving the December operating report, neither the UST nor the

Subchapter V trustee advised Robinson to cease further gambling. Robinson’s

2018 and 2019 tax returns furnished to the UST in January also disclosed the

extent of his gambling activity, yet the UST did not admonish Robinson. Nor

did the UST advise Robinson at the § 341 meeting of creditors that he could

not gamble while in bankruptcy. And as noted below, Robinson was not



$2,012,634. Under Robinson’s amended plan, he proposes to pay a total of $18,000 to
general unsecured creditors over three years.
                                                                                      20

              Case 20-11471     Doc# 72     Filed 04/22/21   Page 20 of 24
gambling with estate assets or funds in December of 2020. Nor was there any

evidence that he was siphoning funds from Countryside’s estate to gamble.

      Notwithstanding this sequence of events, Robinson has pledged to not

gamble further while in bankruptcy and has offered to increase the

distribution to the general unsecured creditor class by $4,000—the amount of

the post-petition gambling loss. Though he hasn’t yet amended his plan to so

provide, these provisions can be addressed in a confirmation order. Those

curative steps seem to provide some level of satisfaction to the UST and the

Subchapter V trustee, as neither of them has sought to remove Robinson as

the debtor-in-possession, and at trial, both agreed that if Robinson’s amended

plan is confirmed under § 1191(b), they had no reservation about Robinson

serving as the disbursing agent. 53 The willingness of the UST and trustee to

let Robinson continue to serve as the disbursing agent, instead of the

Subchapter V trustee serving in that role, is inconsistent with an argument

that Robinson has grossly mismanaged the estate to the point that the case

should be dismissed.




53See § 1194(b) (providing that the Subchapter V trustee shall make payments to creditors
under the plan unless otherwise provided in the plan or confirmation order).
                                                                                       21

              Case 20-11471     Doc# 72     Filed 04/22/21   Page 21 of 24
       B. An Individual Subchapter V Debtor’s Post-petition Earnings are not
          Property of the Estate Unless the Plan is Confirmed under § 1191(b)

       As noted at the outset of this order, the cause of gross mismanagement

requires gross mismanagement of the estate. 54 Though neither the UST, nor

debtor have raised it, there is another reason the December 2020 post-

petition gambling does not constitute gross mismanagement of the estate.

This is an individual debtor Subchapter V small business case. A subchapter

V debtor remains in possession of all property of the estate under § 1186(b).

But property of the estate in an individual debtor Subchapter V case differs

from an individual Chapter 11 case. It is defined by § 541, which does not

include property acquired post-petition or earnings from services performed

by the debtor post-petition. Section 1181(a) makes § 1115 inapplicable in a

Subchapter V small business case. 55 That means in a Subchapter V case, an

individual debtor’s post-petition earnings are ordinarily not property of the

estate.

       Robinson’s post-petition salary from Countryside was therefore not

property of the estate, and when he gambled it could not constitute gross

mismanagement of the estate. In addition, because Robinson’s post-petition

gambling occurred prior to confirmation of his amended plan, he was not



54§ 1112(b)(4)(B). Emphasis added.
55Section 1115(a) defines property of the estate in an individual Chapter 11 case. Similar to
§ 1306 in Chapter 13, it includes earnings from services performed post-petition.
                                                                                          22

               Case 20-11471      Doc# 72    Filed 04/22/21    Page 22 of 24
making plan payments at that time. It cannot be said that his gambling loss

in December 2020 rendered him unable to perform his plan or make plan

payments. However, debtor is cautioned. If the plan is confirmed as a

nonconsensual plan under § 1191(b), then § 1186(a) provides that property of

the estate includes property acquired post-petition and earnings from

services performed by the debtor post-petition. 56 At this point, that has not

occurred.

       Conclusion

       For all of the foregoing reasons, I conclude that Robinson’s post-

petition, pre-confirmation gambling did not constitute gross mismanagement

of the estate. The UST has not met its burden proving cause for dismissal

under these facts, and the motion to dismiss is therefore DENIED.

       This is not to say that post-petition gambling can never be considered

cause for dismissal in a Subchapter V case. Debtor should be strongly

cautioned that had even a few facts here proven to be different, this motion

could have been decided in a very different way. While gambling may be

legal in some circumstances, it is in many circumstances both offensive to the

integrity of the bankruptcy system and inconsistent with the duties owed by

any fiduciary of the bankruptcy estate.


56Whether a plan that drew no rejecting ballots from creditors, but whose creditors all
failed to return ballots can be considered a consensual plan, is a question the Court will
address in its order regarding confirmation.
                                                                                             23

               Case 20-11471      Doc# 72     Filed 04/22/21    Page 23 of 24
      Debtor should also be strongly cautioned that if his amended plan is

confirmed, his promise to abstain from gambling will almost certainly be

carefully monitored by the Subchapter V trustee and the UST, with

potentially serious consequences for any failure of debtor to keep his word.

Not only would a failure of this case impact debtor, but it could also have

serious, unintended consequences for the bankruptcy estates of his business

partner and their company.

      The Court expresses no opinion on confirmation of debtor’s amended

plan or on the UST’s good faith objection under § 1129(a)(3). That will be

addressed by a separate order.

                                        ###




                                                                               24

            Case 20-11471    Doc# 72   Filed 04/22/21   Page 24 of 24
